   6:20-cv-03828-DCC-KFM               Date Filed 11/02/20     Entry Number 1          Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF SOUTH CAROLINA

                                       GREENVILLE DIVISION

 Steven Henry,

                          Plaintiff,                  Civil Action No.: ________________

            v.

 Laurens County, South Carolina,                                   COMPLAINT
                                                                Jury Trial Demanded
                          Defendant.




       Plaintiff, Steven Henry, complaining of Defendant above-named would respectfully show

unto this Honorable Court the following:

                                 I. Parties, Jurisdiction, and Venue

       1.        That Plaintiff is a citizen and resident of Enoree, South Carolina.

       2.        That at all times relevant hereto, Plaintiff was an employee of Defendant Laurens

County, South Carolina.

       3.        That this Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

1343, because this action alleges a violation of Title VII of the Civil Rights Act of 1964, et seq.

and 42 USC § 1981.

       4.        That venue is proper in this Court pursuant to 28 U.S.C. § 1391, because

Defendant conducts business in this judicial division, and the unlawful employment practices

giving rise to Plaintiff’s claims were committed within this judicial division.

       5.        That Defendant is an “employer” for purposes of the Title VII because it is a

business that engages in commerce and it has employed 15 or more employees for each working

day in each of 20 or more calendar weeks in the current or preceding calendar year.
   6:20-cv-03828-DCC-KFM            Date Filed 11/02/20      Entry Number 1        Page 2 of 8




       6.      That Plaintiff has exhausted his administrative remedies by filing two Charges of

Discrimination (discrimination and retaliation) against Defendant.         Plaintiff received two

Dismissals and Notices of Right to Sue, both dated Septembers 11, 2020, from the Equal

Employment Opportunity Commission (“EEOC”). That this action is timely filed.

                                            II. Facts

       7.      That Plaintiff began working for Defendant in May 2018. That Plaintiff was hired

as the Human Resources Benefits Coordinator. That Plaintiff resigned from the position in mid-

December 2019.

       8.      That at all times relevant to this Complaint, Plaintiff was a good and faithful

employee of Defendant. Plaintiff was never reviewed or evaluated as an employee, but he was

similarly never notified of any performance deficiencies or disciplined in any manner.

       9.      That early in Plaintiff’s employment with Defendant, he noticed that his pay was

incorrect because persons in lower positions, i.e., payroll clerks, were paid more than him. That

Plaintiff raised a concern about this apparent pay disparity with Defendant’s Caucasian Human

Resources Director and with Defendant’s Caucasian County Administrator. That Defendant’s

County Administrator initially told Plaintiff he had money set aside for a pay raise for Plaintiff,

but Plaintiff never received the promised pay raise.

       10.     That during his employment, Plaintiff filed an EEOC Charge of Discrimination

alleging race discrimination after Defendant’s County Administrator refused to promote Plaintiff

to be the Deputy Director of Human Resources or raise Plaintiff’s pay to a level that was

commensurate with his skills and training and comparable with Caucasian co-workers and after

Defendant promoted Plaintiff’s Caucasian co-workers.



                                                 2
    6:20-cv-03828-DCC-KFM           Date Filed 11/02/20       Entry Number 1       Page 3 of 8




        11.     That after Defendant learned of Plaintiff’s Charge of Discrimination alleging race

discrimination, Defendant’s County Administrator retaliated against Plaintiff by locking file

cabinets that contained critical materials that Plaintiff needed regularly to perform his duties,

resulting in unnecessary complications for Plaintiff to do his job and negatively impacting his

productivity. That among other retaliatory acts, Defendant retaliated by directing a janitor and

payroll clerk to watch Plaintiff and report to Defendant’s County Attorney and County

Administrator about Plaintiff’s coming and going.         That the janitor was not charged with

similarly observing and reporting on Plaintiff’s Caucasian colleagues. That Defendant’s agents

would plan and conduct meetings that touched on Human Resource issues, but would not include

Plaintiff.

        12.    That Plaintiff complained about such retaliatory treatment, but it continued.

        13.    That because the working environment was so toxic and because Defendant’s

agents continued to systematically retaliate against Plaintiff and place obstacles in Plaintiff’s way

after it learned of his Charge of Discrimination, Plaintiff ultimately resigned in mid-December

2019.

                              FOR A FIRST CAUSE OF ACTION
                                (Title VII -Race Discrimination)

        14.    That Plaintiff repeats and realleges the preceding paragraphs as if restated

verbatim.

        15.    That Plaintiff is a member of a protected class, based on his race, African-

American.

        16.    That Defendant’s agents, and particularly its Caucasian County Administrator,

treated Plaintiff differently than it treated Caucasian employees in the terms and conditions of


                                                 3
   6:20-cv-03828-DCC-KFM            Date Filed 11/02/20       Entry Number 1       Page 4 of 8




employment, in the promotional opportunities, and in the manner in which it paid Plaintiff and

his Caucasian comparators.

        16.    That Plaintiff expressed interest in, and applied for, positions for which he was

qualified and he was rejected, but Caucasian co-workers applied for director-level position and

those employees were promoted when Plaintiff was not.

        17.    That such disparate treatment based on race was not grounded in any legitimate,

non-discriminatory business interest.

        18.    That any proffered reason that Defendant offers for its actions is pretext for illegal

discrimination based on Plaintiff’s race, African-American.

        19.    That Defendant’s unlawful discrimination against Plaintiff has directly and

proximately caused him to suffer actual damages in the form of a loss of wages and employment

benefits, the added pay that would come from a promotion to a director-level position, stress,

emotional distress, humiliation, embarrassment, and loss of enjoyment of life. That, accordingly,

Plaintiff is entitled to recover in this action actual damages from Defendant sufficient to

compensate him for past and future lost wages and employment benefits and emotional distress

caused by Defendant’s unlawful retaliation.

        20.    That, upon information and belief, Defendant’s discrimination against Plaintiff

was intentional and in reckless disregard for his rights to be free from same. Therefore, Plaintiff

is also entitled to recover punitive damages against Defendant in an amount to be determined by

a jury, sufficient to deter Defendant and others from engaging in such discriminatory actions in

the future.

        21.    That Plaintiff is also entitled to an award of reasonable attorney’s fees, expert



                                                 4
    6:20-cv-03828-DCC-KFM            Date Filed 11/02/20     Entry Number 1       Page 5 of 8




fees, and costs incurred in bringing this action.

                            FOR A SECOND CAUSE OF ACTION
                                   (Title VII -Retaliation)

        22.    That Plaintiff repeats and realleges the preceding paragraphs as if restated

verbatim.

        23.    That after Plaintiff recognized that he was being treated differently than his

Caucasian colleagues, Plaintiff filed a Charge of Discrimination with the EEOC.

        24.    That filing a Charge of Discrimination alleging race discrimination constitutes

“protected activity.”

        25.    That when Defendant became aware Plaintiff filed a Charge of Discrimination

alleging race discrimination, Defendant began to treat Plaintiff even worse than before by

locking file cabinets that contained critical materials that Plaintiff needed regularly to perform

his duties, resulting in unnecessary complications for Plaintiff to do his job and negatively

impacting his productivity. That among other retaliatory acts, Defendant retaliated by directing a

janitor and payroll clerk to watch Plaintiff and report to Defendant’s County Attorney and

County Administrator about Plaintiff’s coming and going. That the janitor was not charged with

similarly observing and reporting on Plaintiff’s Caucasian colleagues. That Defendant’s agents

would plan and conduct meetings that touched on Human Resource issues, but would not include

Plaintiff.

        26.    That such mistreatment directed at Plaintiff as s direct and proximate result of his

having engaged in protected activity constitutes a tangible, adverse employment action that

negatively impacted Plaintiff.

        27.    That any proffered reason that Defendant offers for its actions in retaliating


                                                    5
    6:20-cv-03828-DCC-KFM            Date Filed 11/02/20      Entry Number 1       Page 6 of 8




against Plaintiff is pretextual.

          28.   That Defendant’s unlawful retaliation against Plaintiff has directly and

proximately caused him to suffer actual damages in the form of a loss of wages and employment

benefits that he felt when he left his employment after feeling the strain of Defendant’s

retaliation, stress, emotional distress, humiliation, embarrassment, and loss of enjoyment of life.

That, accordingly, Plaintiff is entitled to recover in this action actual damages from Defendant

sufficient to compensate him for past and future lost wages and employment benefits and

emotional distress caused by Defendant’s unlawful retaliation.

          29.   That, upon information and belief, Defendant’s retaliation against Plaintiff was

intentional and in reckless disregard for his rights to be free from same. Therefore, Plaintiff is

also entitled to recover punitive damages against Defendant in an amount to be determined by a

jury, sufficient to deter Defendant and others from engaging in such retaliatory actions in the

future.

                               FOR A THIRD CAUSE OF ACTION
                                  (Violation of 42 USC § 1981)

          30.   That Plaintiff repeats and realleges the preceding paragraphs as if restated

verbatim.

          31.   That Plaintiff is an African-American male.

          32.   That Plaintiff’s race was a motivating factor in Defendant’s handling of Plaintiff’s

complaints about race discrimination and its ensuing retaliatory conduct toward Plaintiff.

          33.   That Plaintiff complained to many in positions of authority about the

discriminator employment practices that he endured and the retaliation that followed his

protected activity.


                                                  6
   6:20-cv-03828-DCC-KFM             Date Filed 11/02/20      Entry Number 1        Page 7 of 8




        34.     That in its denial of Plaintiff’s requests to be promoted, his requests for pay

equity, and in retaliating against him after he engaged in protected activity, Defendant

discriminated against Plaintiff on the basis of his race, contrary to the protections of 42 USC §

1981.

        35.     That Defendant’s unlawful discrimination and retaliation against Plaintiff has

directly and proximately caused him to suffer actual damages in the form of a loss of wages and

employment benefits, stress, emotional distress, humiliation, embarrassment, and loss of

enjoyment of life.

        36.     That, accordingly, Plaintiff is entitled to recover in this action actual damages

from Defendant sufficient to compensate him for past and future lost wages and employment

benefits and emotional distress caused by Defendant’s unlawful discrimination and retaliation.

        37.     That, upon information and belief, Defendant’s discrimination and retaliation

against Plaintiff was intentional and in reckless disregard for his rights to be free from same.

Therefore, Plaintiff is also entitled to recover punitive damages against Defendant in an amount

to be determined by a jury, sufficient to deter Defendant and others from engaging in such

retaliatory actions in the future.

        38.     That Plaintiff is also entitled to an award of reasonable attorney’s fees, expert fees

and costs incurred in bringing this action.

        WHEREFORE, having fully set forth his allegations against Defendant, Plaintiff

respectfully requests the following relief:

                a.      Back pay, front pay, lost employment benefits, and interest thereon;

                b.      Compensatory damages for other economic losses directly and



                                                  7
   6:20-cv-03828-DCC-KFM          Date Filed 11/02/20      Entry Number 1       Page 8 of 8




                     proximately caused by Defendant’s unlawful conduct;

              c.     Compensatory damages for emotional distress;

              d.     Punitive damages;

              e.     Attorney’s fees, expert fees, and costs; and

              f.     Such further relief as the Court deems just and appropriate.

       PLAINTIFF HEREBY DEMANDS A JURY TRIAL.

                                            RESPECTFULLY SUBMITTED,

                                            GAFFNEYLEWIS LLC

                                             s/Amy L. Gaffney
                                            Amy L. Gaffney, Esquire
                                            D.C.I.D. Number: 6316
                                            3700 Forest Drive, Suite 400
                                            Columbia, SC 29204
                                            (803) 790-8838
                                            agaffney@gaffneylewis.com

This the 1st day of November, 2020




                                               8
